DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Claim status

This action is in response to applicant filed on 02/08/2022.
Claims 2-3 has been cancelled.
Claims 26-27 has been added.
Claims 1, 3 and 15 has been amended.
Claims 1, 4-9 and 15-27 are pending for examination.

Response to Arguments

Applicant’s arguments, see remarks, filed 02/08/2022, with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103  has been withdrawn. 

Terminal Disclaimer
10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/640,230 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 4-9 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a cockpit pressurization and oxygen warning system in an aircraft flown by a pilot and having an aircraft altitude, comprising: 
(a) a cabin pressure input; 
(b) an aircraft pressure input; (c) a pilot interface including a situation normal indicator light and a cabin pressurization warning light that is spaced apart from the situation normal indicator light, the situation normal indicator light having a first shape and a first color, the cabin pressurization warning indicator light having a second shape that is different from the first shape and a second color that is different from the first color; and
 (d) a control circuit: 
responsive to the cabin pressure input and the aircraft pressure input, that calculates a cabin altitude based on the cabin pressure input and that calculates the aircraft altitude based on the aircraft pressure input, the control circuit also programmed to compare the cabin altitude to an acceptable range of cabin altitudes corresponding  to the aircraft altitude,Application No. 16/816,736 Reply to Office Action dated 10/08/2021 cPage 3 of 14ircuit further programmed to generate a first signal that causes the situation normal indicator light to be illuminated  only when the cabin altitude is within the acceptable range and not to be illuminated when the cabin altitude is not within the 

The closest prior art of record is Lillis et al. (US 8,436,749) in view of Horner (US 8,500,526) and further in view of McGrady et al. (US 5,022,393) where it teaches a cockpit pressurization and oxygen warning system in an aircraft flown by a pilot and having an aircraft altitude, comprising: 
(a) a cabin pressure input; 
(b) an aircraft pressure input; (c) a pilot interface including a cabin pressurization warning light that is spaced apart, the cabin pressurization warning indicator light having a second shape that is different from the first shape and a second color that is different from the first color; and
 (d) a control circuit: 
responsive to the cabin pressure input and the aircraft pressure input, that calculates a cabin altitude based on the cabin pressure input and that calculates the aircraft altitude based on the aircraft pressure input, the control circuit also programmed to compare the cabin altitude to an acceptable range of cabin altitudes corresponding  to the aircraft altitude,Application No. 16/816,736 Reply to Office Action dated 10/08/2021 cPage 3 of 14ircuit further programmed to generate a first signal that and that generates a second signal, different from the first signal, that causes the cabin pressurization warning indicator light to be illuminated  only when the cabin altitude is not within the acceptable range and not when the cabin altitude is within the acceptable range. However, the cited reference fail to individually disclose, or suggest when 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a situation normal indicator light and from the situation normal indicator light, the situation normal indicator light having a first shape and a first color and the situation normal indicator light to be illuminated only when the cabin altitude is within the acceptable range and not to be illuminated when the cabin altitude is not within the acceptable range, in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689